Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gotoh (US 2009/0248213) is the closest prior art and teaches a method and device for inspecting a flow rate controller for controlling a flow rate of a fluid, the flow rate controller including a first pressure detector 6 configured to detect a first pressure that is a pressure of the fluid, a diaphragm valve 7 provided downstream of the fist pressure detector and having a diaphragm 13 and a piezoelectric element 15 for driving the diaphragm, and the flow rate controller being connected to a processing apparatus 8 for executing a substrate processing process, and controlling the diaphragm valve, such that the flow rate of the fluid which is supplied to the processing apparatus becomes a set flow rate, the method and the inspection part being configured to execute steps comprising: measuring, as reference data, control values Vs of the piezoelectric element corresponding to the first pressure Ps and the set flow rate R0 (pars. 0138-0139) while changing the first pressure and the set flow rate, before the execution of the substrate processing process; creating and recording a three-dimensional database in which the first pressure, the set flow rate, and the control value of the piezoelectric element are associated with each other, based on the reference data measured in the measuring the reference data (Fig. 6 and pars. 0140-0142).
Gotoh fails to teach or suggest in the flow controller: a second pressure detector provided downstream of the diaphragm valve; an orifice provided downstream of the second pressure detector; and the processing apparatus controlling the diaphragm valve based on pressure of the second pressure detector. Gotoh also fails to teach or suggest as part of the method, measuring target data and determining whether or not there is a problem in the diaphragm valve by comparing the target data with the reference data in the three-dimensional database.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861